Name: Council Regulation (EC) No 1327/95 of 29 May 1995 amending Regulations (EEC) No 1035/72, (EEC) No 2240/88 and (EEC) No 1121/89 as regards the intervention threshold mechanism in the fresh fruit and vegetables sector
 Type: Regulation
 Subject Matter: European construction;  agricultural structures and production;  marketing;  plant product
 Date Published: nan

 No L 128/8 TEN Official Journal of the European Communities 13 . 6. 95 COUNCIL REGULATION (EC) No 1327/95 of 29 May 1995 amending Regulations (EEC) No 1035/72, (EEC) No 2240/88 and (EEC) No 1121/89 as regards the intervention threshold mechanism in the fresh fruit and vegetables sector HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 16 (3a) of Regulation (EEC) No 1035/72 shall be replaced by the following : '3a. Where, in the case of tomatoes, the quantities which have been the subject of intervention measures pursuant to Articles 15 and 19a in the course of a given marketing year exceed 607 200 tonnes, the basic and buying-in prices fixed for the following marketing year in respect of this product in accordance with the criteria laid down in paragraphs 2 and 3 shall be reduced by 1 % for every 31 600 tonnes in excess of that quantity. The application of this provision may not, however, result in a reduction of more than 20 % in those prices .' THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), and in particular Article 16b (3) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parlia ­ ment (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas, pursuant to Articles 16 (3a), 16a and 16b of Regulation (EEC) No 1035/72, intervention thresholds have been introduced for tomatoes, peaches, apples and cauliflowers ; Whereas this intervention threshold mechanism will apply throughout the Community from 1 January 1995, the date of accession of Austria, Finland and Sweden ; whereas the intervention threshold and the step for over ­ runs of tomatoes fixed by Article 16 (3a) of Regulation (EEC) No 1035/72, the step for overruns of apples and cauliflowers fixed respectively by Articles 1 and 2 of Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers (*) and the step for overruns of peaches fixed by Article 2 of Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges the rules of applying Article 16b of Regula ­ tion (EEC) No 1035/72 (6) must all be adjusted to the new conditions, Article 2 The first indent of Article 2 ( 1 ) of Regulation (EEC) No 2240/88 shall be replaced by the following : '  23 000 tonnes, and 23 100 tonnes from the 1995/96 marketing year, in the case of peaches.' Article 3 Regulation (EEC) No 1121 /89 is hereby amended as follows : 1 . The following sentence shall be added to Article 1 (3) : This figure shall be increased to 85 800 tonnes for the 1994/95 marketing year and to 86 500 tonnes from the 1995/96 marketing year.' ; 2 . The following sentence shall be added to Article 2 (3) : 'This figure shall be increased to 20 200 tonnes from the 1995/96 marketing year.'(') OJ No L 1 18 , 20 . 5. 1972, p . 1 . Regulation as last amended by Regulation (EC) No 3290/94 (OJ No L 349, 31 . 12 . 1994, p. 94). (2) OJ No C 117, 12. 5. 1995, p. 9. (3) Opinion delivered on 19 May 1995 (not yet published in the Official Journal). (4) Opinion delivered on 31 May 1995 (not yet published in the Official Journal). I5) OJ No L 118 , 29. 4. 1989, p. 21 . Regulation as last amended by Regulation (EEC) No 1754/92 (OJ No L 180, 1 . 7. 1992, p . 23). Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 of this Regulation shall apply from the 1995/96 marketing year. (6) OJ No L 198 , 26. 7. 1988, p. 9. Regulation as last amended by Commission Regulation (EEC) No 1411 /92 (OJ No L 146, 28 . 5. 1992, p. 67). 13 . 6 . 95 I EN Official Journal of the European Communities No L 128/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 May 1995 . For the Council The President Ph . VASSEUR